NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 12a0131n.06

                                          No. 10-2104

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                              Feb 02, 2012
REMY & ASSOCIATES, L.L.C.,                              )
dba Rochester Hills Plaza,                              )               LEONARD GREEN, Clerk
                                                        )
       Plaintiff-Appellant,                             )        ON APPEAL FROM THE
                                                        )        UNITED STATES DISTRICT
               v.                                       )        COURT FOR THE EASTERN
                                                        )        DISTRICT OF MICHIGAN
WHOLE FOODS MARKETS, INC.,                              )
dba Whole Foods Market; WHOLE FOODS                     )
MARKET GROUP, INC.,                                     )
                                                        )
       Defendants-Appellees.                            )
                                                        )


BEFORE: MOORE and GRIFFIN, Circuit Judges; and QUIST, District Judge.*

       GRIFFIN, Circuit Judge.

       Plaintiff Remy & Associates, L.L.C. (“Remy”) appeals the district court’s dismissal of its

claim against Whole Foods Markets, Inc. and Whole Foods Market Group, Inc. (“Whole Foods”)

for breach of a lease agreement. We affirm.

                                                I.

       This case arises out of a 1995 lease agreement between Remy and Merchant of Vino

Rochester Hills, Inc., a predecessor-in-interest to Whole Foods, for the use of a storefront in a

shopping center in Rochester Hills, Michigan. The lease was for a term of twenty years. In 2007,


       *
       The Honorable Gordon J. Quist, Senior United States District Judge for the Western District
of Michigan, sitting by designation.
No. 10-2104
Remy v. Whole Foods


however, Whole Foods informed Remy that it intended to close its store. Remy filed suit in state

court seeking an injunction to prevent Whole Foods from closing the store, a declaration that Whole

Foods was required to keep its store open and fully staffed, and money damages. The case was

removed to federal court.

       After hearing argument in the case, the United States District Court for the Eastern District

of Michigan denied Remy’s request for injunctive and declaratory relief, concluding that Whole

Foods was entitled to close its store after the first 180 days of operation. Then, because Whole

Foods had not yet closed its store, the district court dismissed Remy’s claim for money damages as

premature. Remy did not appeal. Whole Foods subsequently closed its store, but continues to pay

rent under the lease.

       In 2010, Remy filed this suit against Whole Foods, alleging that Whole Foods breached the

lease by failing to pay a $200 “daily charge” for each day that its store has been closed. Whole

Foods moved to dismiss, and Remy cross-moved for summary judgment. The district court granted

Whole Foods’ motion “for all the reasons that have been briefed and argued by the Defendant[.]”

It also awarded Whole Foods attorneys’ fees and costs pursuant to the terms of the lease.

       Remy timely appeals.

                                                II.

       We review de novo a district court’s dismissal of a complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6). Riverview Health Inst. LLC v. Med. Mut. of Ohio, 601 F.3d 505, 512 (6th

Cir. 2010). In order to survive a Rule 12(b)(6) motion to dismiss, a complaint need contain “only


                                               -2-
No. 10-2104
Remy v. Whole Foods


enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). We may affirm the district court’s dismissal of a plaintiff’s claim on any

preserved ground, including a ground not relied upon by the district court. Hensley Mfg. v. ProPride,

Inc., 579 F.3d 603, 609 (6th Cir. 2009).

                                                 III.

        Remy claims that Whole Foods breached section 6.03 of the lease by failing to pay a $200

daily charge for each day that Whole Foods’ store has been permanently closed. The district court,

adopting Whole Foods’ arguments below, held that Remy was not entitled to the daily charge in the

absence of a breach of the lease and that Remy was collaterally-estopped from re-litigating whether

Whole Foods’ permanent closure of its store was such a breach. On appeal, Whole Foods repeats

these arguments. Whole Foods also contends that, if the court were to reach the merits, Remy is not

entitled to the daily charge because section 6.03 of the lease does not apply to permanent store

closures. Assuming, without deciding, that Remy’s claim is not barred by collateral estoppel, we

conclude that it fails on the merits.

        The lease between Remy and Whole Foods is governed by Michigan law. In construing a

contract, our primary responsibility is to determine and enforce the intent of the parties. Rasheed

v. Chrysler Corp., 517 N.W.2d 19, 29 n.28 (Mich. 1994). We must examine the contract as a whole,

giving effect to all parts and language according to their “ordinary and natural meaning.” City of

Wyandotte v. Consol. Rail Corp., 262 F.3d 581, 585 (6th Cir. 2001) (citation omitted). If the parties’

intent is clear from the language of the written agreement, we enforce the parties’ intent as expressed


                                                 -3-
No. 10-2104
Remy v. Whole Foods


in the writing. Birchcrest Bldg. Co. v. Plaskove, 120 N.W.2d 819, 823 (Mich. 1963).

       There are two provisions of the lease at issue here. The first, section 27.01, is entitled

“Continuation of Business.” It provides:

       CONTINUATION OF BUSINESS: Tenant shall operate its business within the
       Leased Premises with a full staff, with a full and complete inventory, on a continuing
       basis for the entire term of this Lease. In the event Tenant ceases to operate its
       business within the Leased Premises for ninety (90) days, for reasons within its
       control, except in the case of remodeling or repair or restoration of the Leased
       Premises or in the event of a cause beyond the control of Tenant which prohibits the
       operation of business in the Leased Premises, then Landlord may give Tenant notice
       that it intends to terminate this Lease upon the expiration of ninety (90) days in the
       event Tenant fails to reopen for business on a permanent basis within the said ninety
       (90) days, then Landlord shall have the absolute right to terminate the said lease at
       any time thereafter. Tenant agrees to initially open for business and operate its
       business for one hundred eighty (180) calendar days provided, however, nothing
       herein shall be construed to require Tenant to keep the Leased Premises open for
       business thereafter.

The second, section 6.03, is entitled “Conduct of Business by Tenant.” It provides:

       Operation of Business. Notwithstanding any provision to the contrary, Landlord and
       Tenant agree that to maximize gross sales of other tenants in the Shopping Center,
       it is necessary that the Shopping Center merchants cooperate to operate the Shopping
       Center as a cohesive group, with consistent business operations, with minimal
       variations. Tenant agrees to open and continuously: fully and completely
       merchandise and operate one hundred percent (100%) of the Leased Premises with
       a full staff of employees during all business hours, as may be established by
       Landlord. Tenant shall be required to remain open during additional or late night
       business hours as may be directed during the term of the Lease and additional or late
       night business hours as may be directed in connection with special Shopping Center
       promotional events and holiday operations. It is acknowledged and agreed that the
       failure by Tenant to remain open on the days and at the times designated by Landlord
       shall interfere with the operation of the Shopping Center as a cohesive group of
       merchants and shall reduce the Tenant’s Gross Sales, together with the gross sales
       of other Tenants in the Shopping Center. In addition to such other activities as may
       be necessary to compensate for lost revenue and interference with the operation of
       the Shopping Center, it shall be necessary to expend additional funds for advertising

                                               -4-
No. 10-2104
Remy v. Whole Foods


         and promotional events. Therefore, it is hereby agreed that for each day Tenant fails
         to remain open during the hours designated by Landlord, Tenant shall pay to the
         Landlord a sum of Two Hundred ($200.00) Dollars per each day Tenant fails to
         remain open during designated hours. It is expressly acknowledged and agreed that
         the foregoing sum is a reasonable estimate of damages which would otherwise be
         difficult, if not impractical, to ascertain. . . . In addition to the requirement that
         Tenant pay said sum to Landlord, the failure to remain open on the days and at the
         hours designated shall constitute an Event of Default under this Lease and entitle
         Landlord to pursue the remedies provided for herein, . . . including, without
         limitation, the right to secure injunctive relief, requiring Tenant to remain open on
         such days and at such hours as may be designated.

         *Tenant agrees to open for business not less than ten (10) hours a day except on
         Sundays.

         Remy claims that section 6.03 applies to permanent store closures because the language of

section 6.03 makes no distinction between temporary and permanent closures, but simply refers to

the “failure to remain open on the days and at the hours designated.” We disagree. Section 6.03’s

repeated use of the word “designated” makes clear that the provision is intended to regulate the

manner in which Whole Foods operates its store, i.e., to prevent Whole Foods from conducting its

business on irregular days and at irregular times. Indeed, the stated purpose of section 6.03 is “to

operate the Shopping Center as a cohesive group” with “consistent business operations, with

minimal variations.” (Emphases added.) Nothing in section 6.03 suggests that the “days and hours

designated” requirement is intended to apply in the event that Whole Foods permanently closes its

store.

         Moreover, if we were to read the “days and hours designated” requirement as applying to

permanent store closures, section 6.03 would conflict with section 27.01. Whole Foods cannot, after

all, be permitted to permanently close its store while also being required to keep its store open on

                                                 -5-
No. 10-2104
Remy v. Whole Foods


designated days and at designated times. Because, under Michigan law, a “court must strive to

harmonize apparently conflicting terms or clauses” in a contract, Wonderland Shopping Ctr. Venture

Ltd. P’ship v. CDC Mortg. Capital, 274 F.3d 1085, 1092 (6th Cir. 2001) (citing Fresard v. Mich.

Millers Mut. Ins. Co., 327 N.W.2d 286, 289 (Mich. 1982)), and because the conflict between section

27.01 and section 6.03 is readily resolved by avoiding Remy’s expansive interpretation of section

6.03’s “days and hours designated” requirement, we find Remy’s interpretation untenable.1

          Remy also argues that section 6.03’s “days and hours designated” requirement must apply

to permanent store closures because otherwise Whole Foods could prevent a competitor from

moving into the space and competing with nearby Whole Foods stores without any negative

consequences. However, the fact that Whole Foods closed its store does not give Whole Foods the

competitive windfall that Remy alleges. Whole Foods continues to pay rent, even though it is no

longer using the premises. Moreover, the only reason Whole Foods continues to control the

premises is because Remy has not exercised its right to terminate the lease. Because Remy retains

that power, any benefit to Whole Foods is virtually nonexistent. The moment Whole Foods’ control

of the premises excludes a competitor will presumably be the moment that Remy will terminate the

lease in favor of that competitor in accordance with its stated preference for having an operational

tenant.

          Finally, Remy contends that because the harm resulting from Whole Foods’ failure to abide


          1
          Remy claims that there is no longer a conflict between these provisions because in 2008 the
district court held that section 6.03 did not require Whole Foods to keep its store open. However,
the fact that the district court resolved the question of whether Whole Foods was obligated to keep
its store open does not change the language of the lease.
                                                   -6-
No. 10-2104
Remy v. Whole Foods


by section 6.03’s requirement to be open on designated days and at designated times is the same

regardless of whether the store closure is temporary or permanent – that is, it will “reduce . . . the

gross sales of other Tenants in the Shopping Center” – the remedy should also be the same. We do

not agree. Section 27.01 provides that the remedy for Whole Foods’ permanent closure of its store

after the first 180 days of operation is that the “Landlord shall have the absolute right to terminate

the said lease at any time thereafter.” If Remy was also entitled to the $200 daily charge in the event

that Whole Foods permanently closed its store, then section 27.01, section 6.03, or some other

section, would have clearly said so. Moreover, although we find the lease to be clear, because Remy

drafted the lease, ambiguities in its language regarding the scope of section 6.03 should be construed

in favor of Whole Foods. Klapp v. United Ins. Gr. Agency, Inc., 663 N.W.2d 447, 460 (Mich. 2003).

Accordingly, we hold that Remy is not entitled to the daily charge specified in section 6.03 on

account of Whole Foods’ permanent closure of its store pursuant to section 27.01.

                                                 IV.

       For these reasons, we affirm the judgment of the district court. We remand to the district

court for an award of appellate attorney fees and costs.




                                                 -7-